 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                ***
                                                             Case No. 3:21-cv-00176-RFB-CLB
 7   ZANE M. FLOYD,
                                                                  ORDER TO PRODUCE
 8                      Plaintiff,                              FOR VIDEOCONFERENCE
 9            v.                                                 ZANE M. FLOYD, #66514

10   CHARLES DANIESL, et al,
11                      Defendants.
12
        TO:        WILLIAM GITTERE, WARDEN, ELY STATE PRISON, ELY NV
13
14
15          THE COURT HEREBY FINDS that ZANE M. FLOYD, #66514, is presently in custody
16   of the Nevada Department of Corrections, located at Ely State Prison, Ely, Nevada.
17          IT IS HEREBY ORDERED that the Warden of Ely State Prison, or his designee,
18   shall arrange for and produce ZANE M. FLOYD, #66514, on or about Tuesday, July 13,
19   2021, at the hour of            1 0 :00 a.m., for a videoconference hearing by zoomgov
20   technology in the instant matter, and arrange for his appearance on said date as ordered and
21   directed by the Court entitled above, until ZANE M. FLOYD, #66514, is released and
22   discharged by the said     Court; and that ZANE M. FLOYD, #66514, shall thereafter be
23   returned to the custody of the Warden, Ely State Prison, Ely, Nevada, under safe and secure
24   conduct.
25
26         DATED this 6th day of July, 2021.

27                                                      __________________________________
                                                        RICHARD F. BOULWARE, II
28                                                      UNITED STATES DISTRICT JUDGE
